           Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 1 of 10


                                               J
               United States District Court for the Eastern District of Pennsylvania


Penney Ro:thmaller

                 v.                                    Civil Action i'\o.
                                                                                 19           23 90
University of Pennsylvania Health System,
                                                       Jury Trial Demanded
                                                                                         F\LED
Penn Medicine, Clinical Care Associates                                                   JUN 03 2019
                                                                                       •i'l\\E. B~~-\t~AN. Cieri~,
                                              Complaint                                """             oep. c1e1"
                                                                                       IY-         -
          Plaintiff, Penney Rothmaller, brings a series of claims against Defendant, University of

Pennsylvania Health System, Penn Medicine, Clinical Care Associates, of which the following is

a statement:

                                       Jurisdiction and Venue

          1.     This Court has original jurisdiction to hear this Complaint and adjudicate the

claims stated herein under 28 U .S.C. §§ 1331 and 1343, this action being brought under the Civil

Rights Act <.'f 1866, 42 U.S.C. § 1981 ("Section 1981 "), and the Civil Rights Act of 1991, Pub.

L. 102-166, 105 Stat. 1071 (Nov. 21, 1991).

          2.     Venue is proper in the Eastern District of Pennsylvania pursuant to 28 C.S.C. §

1391(c).

                                             The Parties

          3.     Plaintiff, Penney Rothmaller, is an African-American female citizen of the United

States.

          4.     Defendant University of Pennsylvania Health System, Penn Medicine, Clinical

Care Associates, is a research and clinical care organization based in Philadelphia. Founded in

1993, it curr¢ntly operates as Penn Medicine, a division of the University of Pennsylvania.

Clinical Care Associates (CCA) is comprised of Penn Medicine's community based primary and
               Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 2 of 10



specialty care physician practices and inpatient hospital groups. CCA has over 50 practice

locations, 410 physicians, 50 nurse practitioners and physician assistants and over 750 support

staff. Defendant has a principal place of business located at 250 King of Prussia Road,       4th   Floor,

Radnor PA 19087. The acts set forth in this Complaint were authorized, ordered, condoned

and/or don¢ by defendants' officers, agents, employees and/or representatives while actively

engaged in ilie management of defendants' business.

                                           Background Facts

          5.       Mrs. Rothmaller was hired by defendant as a Practice Manager on March 12,

2012 and worked in that capacity until November 15, 2018 when she was terminated because of

her race.

          6.       As part of her job responsibilities, Mrs. Rothmaller was required to review, edit,

and approve all of her subordinates's timecards bi-weekly; review overtime utilization and

manage appropriately, and manage employee and physician schedules and time off requests.

          7.       Defendant has specific policies regarding the keeping of time records for non-

exempt employees. When an employee arrived for work or departed for the day, they were

required to account for their time by entering their arrivaVdeparture time on the E-star time

system.

          8.       Defendant's policy provided that for payroll purposes, an employee's time

records would be rounded to the nearest quarter hour. For example, if an employee arrived at

7:53 am for an 8:00 am shift, his or her time record, for payroll purposes, would indicate that the

employee began his or her shift at 8:00 am. However, if an employee arrived at 7:52 am for an

8:00 am shift his or her time record, for payroll purposes, would indicate that the employee

began his or her shift at 7:45 am.




                                                    2
             Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 3 of 10



        9.       The E-star time system was maintained on the first floor of the building where

Mrs. Rothnn.aller worked, although she and her employees worked on the second floor.

        I 0.     The first-floor area often was crowded with patients, and Mrs. Rothmaller

encouraged, her employees not to wait in that area, but to clock in and report to the second floor

and wait there prior to the beginning of their shift. When they did so, Mrs. Rothmaller would

override the E-star system and report the employee as having started his or her shift at the correct

time.

        I 1.     Mrs. Rothmaller had been trained how to override the E-star system when it was

first implemented by defendant, and later had conversations and received instructions about

doing so from other employees of defendant.

        I 2.     Defendant claimed that by altering employee time records in the manner

described above, Mrs. Rothmaller was violating its policy because the employee was potentially

shortchanged wages that s/he would have received had the time records not been changed.

        13.      However, Mrs. Rothmaller was not aware of any policy that prohibited her from

changing employee time records in the manner she did. Moreover, changing time records in the

manner she did was a long-standing practice amongst defendant's Practice Managers.

        13.      On or about November 5, 2018, Ciara Jones, a subordinate employee of Mrs.

Rothmaller, ruade a complaint against Mrs. Rothmaller regarding her time records.

        14.      In response to the complaint, defendant allegedly conducted an investigation and

discovered Mrs. Rothmaller's alleged timekeeping discrepancies.

        I 5.   ' Defendant's alleged investigation of the employee complaint was a sham,

inadequate and focused solely on the activities of Mrs. Rothmaller, despite the fact that she has




                                                 3
..               Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 4 of 10



     been following the long-standing practice of Practice Managers changing and editing employee

     time records.

             16.     Non-Black Practice Managers routinely changed and edited time records in the

     same manner as Mrs. Rothmaller, but were not disciplined or terminated.

             17.     On November 15, 2018, defendant terminated Mrs. Rothmaller's employment,

     allegedly fo:r having violated its policies with respect to maintaining and altering of time records.

             18.     Subsequent to Mrs. Rothmaller's termination, defendant instructed all of its

     Practice Managers to no longer change or edit time records in the manner that had been long-

     standing practice for Practice Managers, which Mrs. Rothmaller and Mrs. Young had followed.

             19.     Also, subsequent to Mrs. Rothmaller's termination, on December 7, 2018, in

     apparent recognition of the fact that Mrs. Rothmaller had followed the long-standing practice of

     Practice MaJ!lagers changing and editing employee time records, defendant convened a meeting

     of all Practiae Managers regarding changing and editing time records, which included a

     discussion of defendant's policies regarding time records, and what was permitted under the

     policies and by law with respect to the changing and editing ohime records. At the conclusion

     of the meeti_J1g, the Practice Managers were required to sign a document acknowledging the

     training.

             20.     Defendant had not prior to that meeting conducted any training for Practice

     Managers with respect to the changing and editing of time records, its related policies, or

     applicable legal requirements.

             21.     Subsequent to Mrs. Rothmaller's termination, again as a result of an alleged

     investigation,, defendant terminated Catrina Young, another Black Practice Manager, allegedly

     for violating defendant's policies regarding the maintaining and altering of time records.




                                                       4
.   .                Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 5 of 10



                   22.   However, defendant never investigated any non-Black Practice Managers

        regarding the changing and altering of time records, despite its knowledge that changing and

        altering time records was a long-standing practice amongst Practice Managers.

                   23.   Defendant's termination of Mrs. Rothmaller was motivated by her race.

                   24.   Mrs. Rothmaller has suffered, is now suffering and will continue to suffer

        emotional distress, mental anguish, loss of enjoyment of life and other non-pecuniary losses as a

        direct and proximate result of defendant's discrimination.

                   25.   Defendant discriminated against Mrs. Rothmaller because of her race.

                   26.   By reason of defendant's discrimination, Mrs. Rothmaller suffered extreme harm,

        including loss of income and other employment benefits, loss of professional opportunities,

        embarrassment and humiliation.

                   27.   Defendant acted and failed to act willfully, maliciously, intentionally and with

        reckless disregard for Mrs. Rothmaller's rights.

                                                       Count/

                                    The Civil Rights Act ofl866. 42 US.C. §1981

                   28.   Plaintiff restates and realleges paragraphs 1-23, inclusive, as though set forth here

        in full.

                   29.   Mrs. Rothmaller had a federal statutory right under the Civil Rights Act of 1866,

        42 U.S.C. §1981("Section1981"), as amended, to be accorded the same rights as were enjoyed

        by White employees with respect to the terms and conditions of their employment relationship

        with defendant and to the enjoyment of all benefits, privileges, terms and conditions of that

        relationship.




                                                           5
             Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 6 of 10



        30.      Defendant's conduct described above deprived Mrs. Rothmaller of the rights,

privileges and immunities guaranteed to her under Section 1981.

        31.      By reason of defendant's conduct, Mrs. Rothmaller is entitled to all legal and

equitable relief available under Section 1981.

                                             Jury Demand

        32.      Mrs. Rothmaller hereby demands a trial by jury as to all issues so triable.

                                           Prayer for Relief

        Whetefore, Plaintiff, Penney Rothmaller, respectfully prays that the Court:

        a.       adjudge, decree and declare that defendants have engaged in illegal race

discriminati<Jm, and that the actions and practices of defendant complained of herein are violative

of her rights 'under Section 1981;

       b.        order defendant to provide appropriate job relief to Mrs. Rothmaller, including

reinstatement;

       c.        enter judgment in favor of Mrs. Rothmaller and against defendant for all available

remedies andl damages under law and equity, including, but not limited to, back pay, front pay,

reinstatemen~,   past and future mental anguish and pain and suffering, in amounts to be

determined at trial;

       d.        order defendant to pay the attorney's fees, costs and expenses and expert witness

fees of Mrs. Rothrnaller associated with this case;

       e.        grant such other and further legal and equitable relief as may be found appropriate

and as the Cotrrt may deem just or equitable; and

       f.        retain jurisdiction until such time as the Court is satisfied that defendant has

remedied the l!ll1lawful and illegal practices complained of herein and is determined to be in full




                                                   6
         Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 7 of 10



compliance with the law.




                                    ~$
                                    Law Offices of Robert Vance Jr
                                    100 South Broad Street - Suite 1525
                                    Philadelphia PA 19110
                                    215 557 9550 tel I 215 278 7992 fax
                                    rvance@&vancel(com

                                    Attorney for Penney Rothmaller




                                       7
                                       Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 8 of 10                               0
        :::,:::.:?!~~o~oo,Jne.,:~;~~~~,,~~::1,~~~,,,,_,,:~:::~~. a~~
        provided by local rules of col)rt Th!S form, appr
        purpose oftmtlatmg the CIVllldOcfet sheet (SEE
                                                                                        he Judicial Conferepce of the Umted States m September 1974, ts required for the use of the Clerk of Court for the
                                                                                        TlONS ON NEXT PAGE OF THIS FORM)

        I. (a) PLAINTIFFS
         Penney Rothmaller
                                                                                                              "                          DEFENDANTS
                                                                                                                                        University of Pennsylvania Health system. Penn
                                                                                                                                                                                             l9                      ~~
                                                                                                                                                                                                                           d'dci
                                                                                                                                                                                                                                   B. ~ical
                                                                                                                                                                                                                                     ,



                                                                        ,,,,,,,,,,,cu
                                                                                                                      I                 Care Associates
               (b)   County of Res1denc<: of First Listed Plamtlff                      PLlphia                   J                      County of Residence of First Listed Defendant
                                                                                                                                                                                                            -        ---
                                           ~=",.                   "'                                                                    NOTE
                                                                                                                                                                          (JN   U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                    IN LAND CONDEMNATION CASES, t:SE THE LOCA T'ION OF
                                                                                                                                                    THE TRACT OF LAND INVOLVED

               (c) Attorneys (Firm Nam~,           Address. and Telephone Numbe                                                           Attorneys (If Known)

         Law Offices of Robert t Vance Jr, 100 South Broad Street, Suite 1525,                                                          Unknown
         Philadelphia PA 19110 215 557 9550
                                           .
        II. BASIS OF JCRJSl)ICTibN (Placean                                     "X" in One Box Only!                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" tn one Box/or Platnuif!
                                                                                                                                     (For Diversity Cases Only)                                                  and One Box for Defendant)
        '.11      U S Government                           ~3 Federal Question                                                                                   PTF        DEF                                                    PTF        DEF
                     PlambfT                                         (U.S. Government Not a Party)                              C111zen of This State            '.1 I      n I            Incorporated or Principal Place          CJ 4      CJ 4
                                                                                                                                                                                             of Busmess In This State

        CJ 2 U S. Government
                Defendant
                                       \7"-'•                        (Indicate Citizenship of Partzes   ui   Item Ill)
                                                                                                                                C1t1zen of Another State


                                                                                                                                Citizen or Subject of a
                                                                                                                                  Foreum C-0untrv
                                                                                                                                                                 CJ 2


                                                                                                                                                                 :::J 3
                                                                                                                                                                                0


                                                                                                                                                                                CJ
                                                                                                                                                                                     2


                                                                                                                                                                                     l
                                                                                                                                                                                           Incorporated and Principa; Place
                                                                                                                                                                                              of Busmess In Another State

                                                                                                                                                                                           Foreign Nation
                                                                                                                                                                                                                                    CJ


                                                                                                                                                                                                                                    CJ 6
                                                                                                                                                                                                                                         s    CJ 5


                                                                                                                                                                                                                                              n6

        IV. NATURE OF SUlT mace an                                   "X'inOneBoxOnlyJ                                                                                           Chck here for Nature of Suit Code Descnnt1ons.
    I                 CONTRACT                 ~   .   ~   -           ,.            TORTS                                         FORFEITURE/PENALTY                            flANKRCPT .Y                OTHER STATUTES                          I

        8      110 Insurance                                 PERSONAL INJURY                   PERSONAL INJURY                  n 625 Drug Related Setmre              '.1 422 Appeal 28 USC 158                 CJ 375 False Clauns Act
        8      120Manne                                 :::J 310 Airplane                 CJ 365 Personal Injury ·                    of Property 21 t:SC 881          '.1 423 W1thdrawa!                        CJ 376 Qw Tarn (31 USC
        8      I 30 M.Uer Act                           :::J ll 5 Airplane Product                 Product Liab1ltty            CJ 6900ther                                    28 USC 157                                   3729(a))
        CJ     140 Negotiable Instrument                           Liability              CJ 367 Health Caret                                                                                                    CJ 400 State Reapportionment
        CJ     I SO Reoovery of Overpayment             CJ 320 Assault, Libel &                    Phannaceut1cal                                                           PROPERTY RIGHT:S                     n 4 IO Antitrust
                    & Enforcement of Judgm~nt                      Slander                         Personal Injury                                                     CJ 820 Copynghts                          :::J 430 Banks and Banking
        CJ     l SI Medicare Act                        :::J 330 Federal Employers'                Product Liability                                                   :::J 830 Patent                           :::J 4 50 Commerce
        CJ     152 Reoovery of Defaulted                           Liability              CJ 368 Asbestos Personal                                                     CJ 8 l 5 Patent · Abbreviated             n 460 Deportation
                    Student Loans                       CJ 340Manne                                Injury Product                                                               New Drug Appltcat1on             0 4 70 Racketeer Influenced and
                    (Excludes Veteransl                 CJ 345 Marmo Product                       L1ab1lity                                                           CJ 840 Trademark                                    C-Orrupt Orgaruzat1ons
        8      153 Recovery of Overpayment                         Liability                  PERSONAL PROPERTY                                •B •u                       -~·"··AL SEC •ufTY                    n 480 Consumer CredJt
                    of Veteran's Benefits               0 350 Motor Vehicle               CJ 370 Other Fraud                    0 710 Fair Labor Standards             :::J 861 HIA(l39Sff)                      n 485 Telephone C-Onsumer
        :::J   160 Stockholders' Smts                   CJ 3S5 Motor Vehicle              CJ 371 Truth m Lending                        Act                            CJ 862 Black Lung (923)                             Protection Act
        :::J   190 Other Contract                                 Product Liability       :::J 380 Other Personal               n 720 Labor/Management                 '.1 863 DJWC/DIWW (405(g)l                n 490 Cable/Sat TV
        CJ     195 Contract Product L1abilil)1          CJ 360 Other Personal                      Property Damage                      Relattons                      CJ 864 SSID Title XVI                     0 850 Secunt1es/Commod1t1eS1
        CJ     196 Franchise                                      Injury                  CJ 385 Property Damage                n 740 Ratlway Labor Act                CJ 865 RSI (405(g)}                                 Exchange
                                                        CJ 362 Personal Injury ·                   Prodnct L1abil1ty            CJ 751 Family and Medica:                                                        n 890 Other Statutory Acllons
                                        I                         Medical Ma!nrnctJce                                                   Leave Act                                                                CJ 891 Agncultural Acts
    I              REAL PROPERTY           I                • C•v L RIGHTS          •PRISONER PETITIONS                         n 790 Other Labor L1t1gat1on              FEDERAL TA'XSVITS                      :::J 893 Environmental Matters
        CJ     210 Land Condemnatton                   ~ 440 Other CIVIi Rights          Habeas Corpas:                         n 791 Employee Retirement              CJ 870 Taxes (t: S Pla1n11ff              :::J 895 Preedom of Infonnatlon
        CJ     220 foreclosure                             441 Voting               CJ 463 Alien Detamee                               Income Secunty Act                     or Defendant)                                Act
        CJ     230 Rent Lease & Bjectme it                 442 Employment           CJ SIO Motions to Vacate                                                           CJ 871 IRS Third Party                    CJ 896 Arbitration
        :::J   240 Torts to Land                        CJ 143 Housmgt                       Sentence                                                                          26 t:SC 7609                      n 899 Admmtstratlve Procedure
        0      "HM-~•0..>Wfy           \
        :::J 290 All Other Real Property
                                                               Accommodattons       n 530 General
                                                        CJ ~5 Amer w/Disabilllles · n 53 S Death Penalty                               IMMlGRATION
                                                                                                                                                                                                                           AcUReVIew or Appeal of
                                                                                                                                                                                                                           Agency DeclSlon
                                                               Employment                Other:                                 CJ 462 Naturalization Applicallon                                                CJ 950 C-Onst1tut10nahty of
                                                        n 146 Amer w/Disab1ht1es · n 540 Mandamus & Other                       CJ 465 Other lmmigrallon                                                                   State Statutes
                                                       f'11    Otber
                                                           448 Education
                                                                                    '.1 550 C1vtl Rights
                                                                                    n 555 Pnson CondJt1on
                                                                                                                                       Acttons

                                                                                    :::J 560 CiVII Detamee ·

/""\
I       V.       O~GL"J (Placean "X' mOneBoxOnly}
                                                                                             Condl.llons of
                                                                                             Confinement


    1:1( 1 0 ginal                  ::J 2 ~emoved from                         n    3   Remanded from                     :'.'J 4 Reinstated or    :'.'J 5 Transferred from                :'.'J 6 Multid1stnct \          :'.'J 8 Mult1d1stnct
                  Prd eeding                   tale Court                               Appellate Court                           Reopened                 Another D1stnct                         Lttigatlon-                     L1tigat1on-
                                                                                                                                                           Ispecify)                               Transfer                       Direct File


    ~USE OF ACTlON                                                                                                                                                                                                     '
                                                               Cite the U S. C1v1! Statute under which you are filmg (Do not cite j11ristlictional !J111flltes 11nless diversity).
                                                               42 USC Section 1981                                                                                                                               -
                                                               Bnef description of cause                                                                                                                     I
                                                               Employment discrimination - race
        VII. REQUESTED U11    ~ CHECK IF THIS IS A CLASS ACTION                                                                    DEMANDS                                               CHECK YES on!' 1fdema ded in complaint:
             COMPLAINT:          lJNDER RULE 23, FR Cv P                                                                                                                             JLRYDEMAND                      ~     Yes      :'.'JNo

        VIII. RELATED CA$E(S)
              IFANY            (See 1nstruct10ns)
                                                  JUDGE                                                                                                                   DOCKET NL'MBER
                                                                                                                                                                                                            v
        DATF
        06/03/2019
        FOR OFFICE USE ONLY

               RECEIPT#                    )\.MOUNT                                              APPL YING IFP                                                                                    MAG Jt:DGE




                                                                                                                                                                                                                       JUN ~3 2019
                                                                n
                                                               J EASTE~DISTRICT
                                    Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 9 of 10
                                                                       UNITED STATES DISTRICT COI.:RT
                                                                    >rmE                  OF PENNSYLVANIA                                                   _

                                                                                     DESIGNATION FORM                                                     ~, ~
                            fto be zised by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                                                                                                                                                                          2390
Address of Plamt1ff                                                                                Philadelphia PA
Address of Defendant:                                                                                    Radnor PA
Place of Accident, In:c1dent or Transaction                                                                          Radnor PA


RELATED CASE, IF ANY:

Case Number                                   NIA                           Judge _ _             _                                     Date Termmated            -·   ----
Civil cases are deemed ~elated when Yes 1s answered to any of the followmg questions

         Is this case related, to property mcluded m an earlier numbered smt pendmg or w1thm one year                                      YesD                  No[{]
         prev10usly tennma;ted action m this court?

2       Does this case mv(llve the same issue of fact or grow out of the same transact10n as a pnor sun                                    YesD                  No[{]
        pendmg or w1thm one year previously temunated action m this court?

         Does this case mv(llve the validity or mfungement of a patent already m smt or any earlier                                        YesD                  No[{]
         numbered case pendmg or w1thm one year prev1ous:y temunated act10n ofth1s court?

4        ls this case a second or successive habeas corpus, social secunty appeal, or pro se civil nghts                                   YesD                  No[{]
         case filed by the same md1v1dual?

I certify that, to my knowledge, the w1thm case                                            related to any case now pendmg or w1thm one year prev10usly termmated act10n m
this com1 except as nott1d above
DA TE           06/03/20119                                                                                                                                 37692
            -     -             -     +-    ---          --
                                                                                                                                                      Attorney ID #(if applicable)


CIVIL: (Place a           ..J   in one j:ategory only)

A.               Federal Questi/ln Cases:                                                              B.    Diversity Jurisdiction Cases:

01               lndernmty Cotitract, Manne Contract, and All Other Contracts                         01          Insurance Contract and Other Contracts
0 2              FELA                                                                                 O 2         Airplane Personal Injury
03               Jones Act-Per$onal Injury                                                            0 3         Assault, Defarnat10n
                 Antitrust                                                                            0 4         Marme Personal Injury
                 Patent                                                                               0 s         Motor Vehicle Personal Injury
                 Labor-Management Relat10ns                                                           0 6         Other Personal Injury (Please specify)
                 C1v1l Rights                                                                         0 7         Products Liability
                 Habeas Corpu~                                                                        0 s         Products L1ab1hty · Asbestos
                 Secuntles Act( s) Cases                                                              0 9         All other D1vers1ty Cases
                 Social Secunty Review Cases                                                                       (Please specify)
                 All other Fedt'1ral Quest10n Cases
                 (Please specifyjt _



                                                                                        ARBITRATION CERTIFICATION
                                                              (The effect of this certification 1s to remove the case from elzg1bility for arbltrat1on)

I,                   Robert           T Vance Jr                      , counsel of record or pro se plamtlff, do hereby certify

                      ursuant to Lqcal CIVIi Rule 53 .2, § 3(c) (2), that to the best ofrny knowledge and belief, the damages recoverable m this ClVll action case
                 e      eed the sum of $150,000 00 exclusive of mterest and costs



                 61     ":::~:-'~ do=g~" oou~------                                                                                                         37692
                                                                                     Attomey-at-Law I Pro        latnttff                             Attorney ID #(if applicable)

NOTb A tna! de novo wtlllbe a tnal by JUT)' only tfthere has been comphance wtth FR

o ..   609 (j/]018)




                                                                                                                                                                        JUN -3 2019
      Case 2:19-cv-02390-JP Document 1 Filed 06/03/19 Page 10 of 10

                                            JP
                        INTHE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OFPENNSYLVANIA

                     CA8E MANAGEMEN'f 'IRACKDISIGNATIONFOBM

                                                                           CIVIl, ACTION
            Penney Rothmaller
                     v.
         University of Pennsylvania
              Health System                                                NO.      19           2390
In acc(>rdancc with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing4te complaint and serve a copy on all defendants. (See§ 1:03 ofthe plan set forth on the reverse
side Of this form.) In the event that a defendant does not agree with the plaiutiff regarding said
desiption. that defendant shall, with its fust appearance; submit to the elm of court and serve on
the pWnti.ff and all otherparti~ a Case Management Txaclc Dedgnation Form specifying the track
to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Ha,beas Corpus-Cases broughhmder 28 U.S.C. § 2241 through§ 2255.                             ( )
(b)   S~ Security- Cases requesting review     of a decision of the Secretary of Health
      and Human Services denying plaintiff Social Security Benefits.                             ( )

(c) Arbitration - Cases required to be designated for arbitration und« Local Civil Rule 53.2.    ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
      cxposuretoasbes~                                                                           ()
(c)   s~ Management- Cases that do not fall       into tracks (a) through (d) that are
      C<$D10nly refetrcd to as complex and that need special or intense management by
      the court (Sec reverse side of this form for a detailed exp]anation of special
      ~ement cases.)

(t) Stmdard Management- Cases that do not fall into any one of the other tracks.


June3,2019                     Robert T. Vance, .Jr.
Date                               Attom~t-law
 2155579550                    215278 7992

                                   FAXNIUDber                          E-Mail Address


(CY. ta) 1Ml




                                                                                     JUN ~ 3 2019
